DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is an ALLOWABILITY NOTICE in response to applicant’s claim amendments and arguments filed November 12, 2021.  Claims 1, 12, 16, and 17 are currently amended.  Claims 4 and 15 have been canceled from consideration.  Claims 1-3, 5-14, and 16-18 are pending review in this correspondence.

Response to Amendment
	Rejection of claims 1 and 12 under 35 U.S.C. 112(a) for failing to comply with the written description requirement is withdrawn in view of applicant’s claim amendments and arguments.
	Rejection of claims 1-3, 5-14, and 16-18 under 35 U.S.C. 112(b) for being indefinite is withdrawn in view of applicant’s claim amendments and arguments.
	Rejection of claims 16 and 17 under 35 U.S.C. 112(d) for being of improper dependent form is withdrawn in view of applicant’s claim amendments
	Rejection of claims 1-3, 5, 7-13, and 15-17 as being unpatentable over Gorka (US 2009/0316519 A1) in view of Kawanabe et al (USP 5,452,619) is withdrawn in view of applicant’s amendments, cancelation of claim 15, and arguments.
	Rejection of claims 6 and 14 as being unpatentable over Gorka (US 2009/0316519 A1) and Kawanabe et al (USP 5,452,619) in view of Kubota et al (USP 5,679,575) is withdrawn in view of applicant’s amendments and arguments.


Allowable Subject Matter
Claims 1-3, 5-14, and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest cited prior art of reference fails to disclose or fairly teach the detection apparatus of claim 1 or the associated method of claim 12, specifically wherein the pipette and the pipette mover are controlled so as to stir the specimen containing a plurality of substances with different specific gravities by causing the pipette to draw at least part of the specimen inside the container in a state after a leading end of the pipette tip is moved to a position A in a region where a substance with a relatively high specific gravity in the specimen inside the container is concentrated on a lower side of the container by the pipette mover, then the pipette to discharge, at least partially, the drawn specimen to the inside of the container in a state after the leading end of the pipette tip is moved to a position B above the position A above the region where the substance with the relatively high specific gravity in the specimen inside the container is concentrated by the pipette mover, and then the leading end of the pipette tip is moved to the position A in the region where the substance with the relatively high specific gravity in the specimen inside the container is concentrated on the lower side of the container by the pipette mover without discharging the drawn specimen, wherein the pipette is configured to discharge the drawn specimen with the leading end of the pipette tip being more .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.F/Examiner, Art Unit 1796                                                                                                                                                                                                        February 25, 2022

/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796